DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 10 August 2022, with respect to the rejection(s) of claim(s) 1 - 11 under 35 USC 102(a)(1) have been fully considered and are persuasive, in light of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Palashewski et al. (US PGPUB 2016/0100696 – previously cited) in view of Tsern et al. (US PGPUB 2019/0335913).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palashewski et al. (US PGPUB 2016/0100696 – previously cited) in view of Tsern et al. (US PGPUB 2019/0335913).
Regarding claim 1, Palashewski discloses a system comprising: a bed (e.g. 112) having a sleep environment (the term “sleep environment” is broad. Any surface where a person could fall asleep would necessarily have a “sleep environment.”); one or more sensors configured to sense parameters of the sleep environment (e.g. paragraph 43); and a controllable device configured to change thermal properties of the sleep environment (e.g. paragraph 48).  Palashewski fails to disclose changing the 
Tsern teaches it is known to use sensors (e.g. 115a,b) to sense a circadian temperature cycle of a user and control the thermal property based on the sensed circadian temperature cycle (e.g. paragraphs 41 – 42). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the controllable device for changing thermal properties as taught by Palashewski with controlling the thermal properties based on sensed circadian temperature cycles as taught by Tsern, since such a modification would provide the predictable results of making more accurate adjustments since a person’s natural circadian rhythm may be tied to body core temperature (see paragraph 42 of Tsern).
Regarding claim 2, Palashewski discloses a method comprising: sensing parameters of a sleep environment (e.g. paragraph 43); and changing thermal properties of the sleep environment (e.g. paragraph 48).  Paleshewski fails to teach receiving sleep information that includes an indication of REM or NREM status and changing thermal properties based on the indication of REM or NREM status.
Tsern teaches it is known change thermal properties of the sleep environment based on the indication of REM or NREM status (e.g. paragraphs 41 – 42). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the controllable device for changing thermal properties as taught by Palashewski with controlling the thermal properties based on REM or NREM status as taught by Tsern, since such a modification would provide the predictable results of improving sleep quality of the user.
Regarding claim 3, Palashewski discloses a system for thermoregulation of a sleep environment, the system comprising: a sensing unit configured to: generate pressure readings from sensed pressure phenomena within the sleep environment (e.g. paragraph 43); generate temperature readings from sensed temperature phenomena within the sleep environment (e.g. paragraphs 49 – 50); a processing unit configured to: receive the pressure readings and the temperature readings (e.g. paragraph 50); based on the pressure readings and the temperature readings, select, from a plurality of possible thermoregulation adjustments, a selected thermoregulation adjustment(e.g. paragraphs 49 – 50); and alter a thermal property of the sleep environment based on the selected thermoregulation adjustment (e.g. paragraphs 49 – 50).  Paleshewski fails to teach receiving circadian temperature cycle information.
Tsern teaches it is known to use sensors (e.g. 115a,b) to receive a circadian temperature cycle of a user and control the thermal property based on the received circadian temperature cycle (e.g. paragraphs 41 – 42). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the controllable device for changing thermal properties as taught by Palashewski with controlling the thermal properties based on sensed circadian temperature cycles as taught by Tsern, since such a modification would provide the predictable results of making more accurate adjustments since a person’s natural circadian rhythm may be tied to body core temperature (see paragraph 42 of Tsern).
Regarding claim 4, Palashewski discloses the processing unit is further configured to receive sleep stage information that includes an indication of the current status of a user that is sleeping in the sleep environment (e.g. paragraph 44); and wherein selecting, from a plurality of possible thermoregulation adjustments, a selected thermoregulation adjustment, is further based on the sleep stage information (e.g. paragraphs 44 – 48 and 78).
Tsern teaches that status information may include indications of REM or NREM status and an indication of circadian temperature cycle (e.g. paragraphs 41 – 42).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the controllable device for changing thermal properties as taught by Palashewski with controlling the thermal properties based on REM or NREM status and circadian temperature cycle status as taught by Tsern, since such a modification would provide the predictable results of improving sleep quality of the user.
Regarding claim 5, Palashewski discloses the processing unit is further configured to receive position information that includes an indication of the current position of a user that is in the sleep environment (e.g. paragraph 51); and wherein selecting, from a plurality of possible thermoregulation adjustments, a selected thermoregulation adjustment, is further based on the position information (e.g. paragraph 51).
Regarding claim 6, Palashewski discloses the processing unit is further configured to receive biometric information that includes an indication of the current physiological condition of a user that is in the sleep environment; and wherein selecting, from a plurality of possible thermoregulation adjustments, a selected thermoregulation adjustment, is further based on the biometric information (e.g. paragraph 41).
Regarding claim 7, Palashewski discloses the processing unit is further configured to receive current-time information that represents the current time-of-day; and wherein selecting, from a plurality of possible thermoregulation adjustments, a selected thermoregulation adjustment, is further based on the current-time information (e.g. paragraph 61).
Regarding claim 8, Palashewski discloses the selected thermoregulation adjustment is a part of an alarm routine that describes home-automation adjustments to the sleep environment designed to awaken a user in the sleep environment (e.g. paragraph 94).
Regarding claim 9, Palashewski  discloses the selected thermoregulation adjustment is a part of a sleep routine that describes home-automation adjustments to the sleep environment designed to enhance sleep of a user in the sleep environment (e.g. paragraph 94).
	Regarding claim 10, Palashewski discloses the processing unit is further configured to generate a temperature profile for the user based on historical temperature readings, the temperature profile being used in the selection of the selected thermoregulation adjustment (e.g. paragraph 48).
	Regarding claim 11, Palashewski discloses the processing unit is further configured to determine a physiological state of the user, the determined physiological state of the user being used in the selection of the selected thermoregulation adjustment (e.g. paragraph 41).
	Regarding claim 12 and 19, Palashewski discloses the claimed invention except for sensing values for phases of circadian cycle.  Tsern teaches it is known to use sensors (e.g. 115a,b) to receive a circadian temperature cycle of a user and control the thermal property based on the received circadian temperature cycle (e.g. paragraphs 41 – 42). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the controllable device for changing thermal properties as taught by Palashewski with controlling the thermal properties based on sensed circadian temperature cycles as taught by Tsern, since such a modification would provide the predictable results of making more accurate adjustments since a person’s natural circadian rhythm may be tied to body core temperature (see paragraph 42 of Tsern).
Regarding claim 13, Palashewski discloses using a mattress, but appears to be silent as to whether or not the sensors are integrated into the mattress.  Tsern teaches it is known to use sensors integrated into the mattress (e.g. Fig. 1).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the mattress as taught by Palashewski with mattress having sensors integrated into it as taught by Tsern, since such a modification would provide the predictable results of providing an accurate temperature reading at the surface of the mattress.
Regarding claims 14, 15, 18, and 20, Palashewski discloses that the mattress may have different independently controlled zones (e.g. paragraphs 49 and 51) and multiple layers (e.g. Fig. 1).  Furthermore, Tsern teaches that the mattress may have different temperature zones in different parts of the bed (e.g. paragraph 58) and comprise multiple layers (e.g. Fig. 6).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the mattress as taught by Palashewski with the temperature zoned mattress as taught by Tsern, since such a modification would provide the predictable results of providing different temperatures to different body parts or different users.
Regarding claims 16 and 17, Palashewski discloses determining the sleep state of the patient (e.g. paragraph 40).  Tsern discloses determining the sleep state of the patient (e.g. paragraphs 41 and 42) and changing thermal properties based on the sleep state (e.g. Fig. 2).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the controllable device for changing thermal properties as taught by Palashewski with controlling the thermal properties based on sleep state as taught by Tsern, since such a modification would provide the predictable results of improving sleep quality of the user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792